Citation Nr: 1644074	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  10-25 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left knee disability.

2.  Entitlement to a rating in excess of 10 percent for right knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to September 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In January 2014, a Veterans Law Judge (other than the undersigned) remanded the matters for additional development.  The claims file is now assigned to the undersigned.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's left knee disability is not shown at any time to have been manifested by flexion limited to 15 degrees or extension limited to 20 degrees.  However, competent and credible lay testimony indicates that the Veteran experiences additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination.

2.  It is reasonably shown that from March 10, 2014 (but no earlier), the Veteran's left knee disability has been manifested by X-ray confirmed arthritis and slight lateral instability.

3.  The Veteran's right knee disability is not shown at any time to have been manifested by subluxation or lateral instability of the knee, by flexion limited to 30 degrees or extension limited to 15 degrees.  However, competent and credible lay testimony indicates that the Veteran experiences additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination.



CONCLUSIONS OF LAW

1.  An increased rating of 30 percent (but no higher) is warranted for the Veteran's left knee disability based on limitation of motion.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5258, 5260, 5261 (2015).

2.  A separate rating of 10 percent based on mild lateral instability of the Veteran's left knee is warranted from (no earlier than) March 10, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Code 5257 (2015).

3.  An increased rating of 20 percent (but no higher) is warranted for the Veteran's right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA's duty to notify was satisfied by a letter in April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in March 2009 (foot examination) and March 2014, which the Board finds to be adequate because they included both a review of the Veteran's history and physical examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  That is, these examinations, in the Board's judgment, show a thorough consideration of the disabilities on appeal and provide the necessary information to adjudicate the claims.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims. 

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.


When evaluating a service-connected disability based on limitation of motion, the Board must take into consideration functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnson v. Brown, 9 Vet. App. 7 (1996).  In DeLuca, the Court held that a diagnostic code based on limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flareups).  Id.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Knee disabilities are rated under Codes 5256 to 5263.  Under Code 5260, limitation of knee flexion warrants a 30 percent rating when limited to 15 degrees, a 20 percent rating when limited to 30 degrees, a 10 percent rating when limited to 45 degrees, and a 0 percent rating when limited to 60 degrees (or lesser limitation).  38 C.F.R. § 4.71a.  

Under Code 5261, limitation of knee extension warrants a 30 percent rating when limited to 20 degrees, a 20 percent rating when limited to 15 degrees, a 10 percent rating when limited to 10 degrees, and a 0 percent rating when limited to 5 degrees (or lesser limitation).

Under Code 5258, a 20 percent rating is warranted for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.

Knee disabilities may also be rated under Code 5257 based on recurrent subluxation or lateral instability.  Under Code 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Consideration of other diagnostic codes for rating knee disability (5256, 5259, 5262, 5263) is inappropriate in this case because the Veteran's bilateral knee disabilities do not include the pathology required in the criteria for those Codes (ankylosis, symptomatic removal of semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a.  

Factual Background

The Veteran's claim for increased ratings was received in February 2009.  The relevant period is therefore from February 2008.  The medical evidence is silent regarding the knees from February 2008 to February 2009.  

Social Security Administration records reflect that the Veteran was granted entitlement to disability benefits from December 1999 based on a primary diagnosis of diabetic or peripheral neuropathy and a secondary diagnosis of osteoarthrosis and allied disorders.  

On February 2009 VA treatment, the Veteran walked with a limp favoring his left knee.  His motions were good but he had fairly significant swelling on the back of the left popliteal space that was thought to be a Baker's cyst.  He appeared to have normal motion.  He did not have significant effusion in either knee.  He had crepitation in both knees on flexion and extension.

On March 2009 VA examination, the Veteran reported that his knees were painful and gave out more frequently than they used to; he reported that he had more pain in the lateral knee area.  He reported that the Baker cyst had returned in the posterior left knee; an MRI was scheduled for the following week.  He reported that his pain was more due to peripheral neuropathy in the lower extremities, and the examiner opined that the Veteran's inability to work may be related to that more than anything.

The Veteran reported on examination that his normal daily knee pain was 7/10 in severity and would come and go; he sat down if his knees ached.  He reported that the left knee was slightly worse but the pain was the same in both knees.  The examiner opined that the Veteran may have been having more neurological pain than joint pain, as there were many treatment notes regarding neuropathy, and he also had pain from the Baker's cyst that was suspected in the left knee.  He reported that his knees buckled but he was not using any assistive devices.  He reported constant knee stiffness that was worse in the morning and the last thing at night.  He reported swelling in the morning that was worse at night.  He reported constant heat in the knees.  He denied any locking, dislocation, or recurrent subluxation.  He reported that the knee symptoms would flare to 8/10 in severity 3 to 4 times per day and lasting for about 15 minutes, precipitated by standing.  He took Naproxen for pain relief.  He stated that he was not employed because he was unable to stand to work, which the examiner noted was partially from the neuropathy and not just the bilateral knee disability.

On physical examination, the Veteran ambulated with a fairly normal gait.  There was no heat, redness, or erythema of the knees.  There was mild atrophy of the left quadriceps and calf muscles.  There was a well healed scar on the left knee from previous arthroscopy and without any abnormalities.  Strength was 5/5 and equal, and deep tendon reflexes were 2+ and equal.  No effusion was noted but there was swelling on the back of the left popliteal space that appeared to be a Baker's cyst.  Patellofemoral compression testing was negative bilaterally.  Collateral ligament testing was essentially negative.  McMurray's test was negative.  Drawers test was negative.  There was pain bilaterally on the anterolateral aspect of the knee joint.  The Veteran had a very minimal right sided limp favoring the left knee; he was able to walk on heels and toes, and he was able to tandem gait.  He had mild crepitation noted on range testing.  Range of motion was near full with fair effort.  The ranges of motion were 2 to 135 degrees for the right knee and 4 to 125 degrees for the left knee.  On kinesiotherapist range of motion testing, left knee extension was to 15 degrees with active motion and 10 degrees with passive motion, and flexion was to 116 degrees with active motion and 124 degrees passive motion; right knee extension was to 15 degrees with active motion and 10 degrees with passive motion, and flexion was to 120 degrees with active motion and 134 degrees with passive motion.  The examiner opined that it appeared the Veteran did not put forth full effort when examination was done by the kinesiotherapist.  With repetitive motion, there was no additional loss of motion, fatigue, weakness, lack of endurance, or incoordination.  The examiner stated that he would have to resort to mere speculation to opine about whether any of these factors would cause additional functional loss or limitation due to flare-ups, but did not explain why he was unable to provide such an opinion.  The Veteran felt as if he was favoring the right side, and he terminated most of the passive range of motion testing due to subjective pain.  The diagnoses included mild degenerative disease of the right knee, and degenerative disease of the left knee status post arthroscopy with history of Baker cyst with reoccurrence.

August 2009 right knee X-rays showed some ossification of the patellar surface anterior to the patella in the patellofemoral space compared to the left knee, which looked more normal.  There was one tiny little spur on the edge of the right femur.  The remainder of the knee X-rays were within normal limits.

On December 2009 VA treatment, the Veteran reported that he continued to have left knee pain and giving out of the knees at times.

On April 2010 VA peripheral nerves examination, the Veteran reported that, in addition to lower extremity peripheral neuropathy, he also had problems with his knees, with the left knee being worse than the right knee.  He was noted to have a Baker's cyst on the left knee and degenerative joint disease.  He had tried Hyalgan/Synvisc injections which did not provide any extended relief.  He reported that the left knee bothered him if he hyperextended the knee, and he had pain behind the knee from the Baker's cyst.  He reported that kneeling and squatting really bothered the knees, especially the left knee, and stair climbing bothered the knees as well.  He reported that he had not worked since 2000; he had been working in road and dam construction but, because he could not stand or be on his feet anymore, he did not return to work when the next season began.  He reported that he lived alone and did his own cooking and cleaning but this was limited; he could bathe, shower, and dress independently, although he reported that it took him a while to get dressed.  He reported that he could drive a car but sitting bothered him after 15 or 20 minutes.

On physical examination, the knees showed no obvious acute or chronic swelling or deformity anteriorly.  There was some swelling in the left popliteal fossa from the Baker's cyst.  The knees were tender on the joint line, the left knee more than the right.  The left knee was quite tender on patellar manipulation.  The knees were stable on drawer and collateral ligament testing but there was pain on the left with McMurray's testing.  Range of motion testing was not conducted.  The diagnoses included degenerative joint disease, bilateral knees, left worse than right.

May 2011 left knee X-rays showed stable osteoarthritis and lateral compartment chondrocalcinosis.  Right knee X-rays showed chondrocalcinosis.

February 2012 X-rays showed degenerative joint disease that was minimal in the medial compartment of the right knee, mild in the medial compartment of the left knee, and minimal in the lateral compartment of the left knee.  Increased attenuation in the joint spaces bilaterally was noted to be consistent with chondrocalcinosis, a nonspecific finding which may be idiopathic and commonly seen in patients with degenerative joint disease, prior trauma or other less common causes.

In a March 2014 correspondence, the Veteran stated that he last applied for a job in 1999, when he was offered a job with the postal service.  He stated that after a 75 minute tour of the post office, his knees hurt so badly that he turned down the job due to the knee pain.

On March 10, 2014 VA examination, the Veteran reported having pain, clicking, and locking of the knee joints, much worse in the left knee than the right knee.  He took multiple prescription and over-the-counter pain medications.  He reported that he was told he has progressively worsening traumatic arthritis of both knees with multiple Baker cysts and may need knee replacement in the future.  

On physical examination, the Veteran reported having constant knee pain, and standing and walking worsened the pain and locking of the knees.  Right knee flexion was to 140 knees or greater with objective evidence of painful motion at 140 degrees or greater; extension was to 0 degrees with objective evidence of painful motion at 0 degrees.  Left knee flexion was to 135 degrees with objective evidence of painful motion at 130 degrees; extension was to 0 degrees with objective evidence of painful motion at 0 degrees and weight-bearing/standing position.  After repetitive-use testing, right knee flexion was to 135 degrees and extension was to 0 degrees; left knee flexion was to 120 degrees and extension was to 0 degrees.  There was additional limitation in range of motion of the knees following repetitive-use testing.  Functional loss and/or impairment of the left knee following repetitive-use testing included less movement than normal, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Functional loss/impairment of both knees following repetitive-use testing included pain on movement.  There was tenderness or pain to palpation for the joint line or soft tissues of the left knee.  Muscle strength testing was 5/5 bilaterally.  Anterior instability (Lachman's test) was normal bilaterally.  Posterior instability (posterior drawer test) was normal for the right knee and 1+ (0 to 5 millimeters) for the left knee.  Medial-lateral instability was normal for the right knee and 1+ (0 to 5 millimeters) for the left knee.  There was no evidence or history of recurrent patellar subluxation/dislocation for either knee.  There was no history of shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial/fibular impairment.  Meniscal conditions included meniscal dislocation, meniscal tear, frequent episodes of joint "locking" and frequent episodes of joint effusion for the left knee; and frequent episodes of joint pain for both knees.  A history of left meniscectomy in January 1969 was noted; residual symptoms included locking and arthritic pain in the left knee.  Additional symptoms included scarring on the left knee and bilateral Baker cysts.  The Veteran reported regular use of a tall walking stick in one hand and a cane in the other.  X-ray evidence did not show patellar subluxation.  The diagnoses included bilateral traumatic knee arthritis, status post left knee torn meniscus, and bilateral Baker cysts/ganglion of the knee joints.  The examiner opined that the Veteran's knees, particularly the left knee, seemed clinically slightly worsened than was shown on the previous VA examination, in terms of increased knee joint pain and functional decline in walking/standing.

On the March 2014 VA examination, the Veteran reported that his post-military occupational history included working as a coal miner, rig driller, and construction worker.  The examiner noted that the Veteran was unable to continue working in construction and had to decline a mailman job due to knee pain and he had to retire due to these conditions.  The examiner stated that, specifically, because of the knee pain and arthritis (more so the left knee than the right), the Veteran was, at that time, unable to stand or walk without the aid of a cane; and that even with a cane, he could not stand for longer than an hour, lift with his two hands more than 20 pounds from a standing position, or walk more than a quarter of a mile due to pain in the knees, more so on the left than the right.  Therefore, the examiner opined that the Veteran was unable to work on jobs that require physical exertion, such as walking more than a quarter of a mile (with the aid of a cane) or standing more than an hour or lifting from a standing position more than 20 pounds.

Based on this evidence, an October 2014 rating decision increased the rating for left knee degenerative joint disease with Baker's cyst, status post meniscectomy, to 20 percent (effective February 17, 2009), based on dislocated semilunar cartilage with frequent episodes of "locking." pain, and effusion into the joint, with additional symptoms including laxity, painful motion of the knee, and slight lateral instability.

Additional treatment records throughout the appeal period show symptoms largely similar to that found on the VA examinations described above.

Analysis - Left Knee Disability

The Veteran's left knee disability was previously rated under Codes 5010-5259 as degenerative joint disease with Baker's cyst (status post arthroscopy of the left knee), rated 10 percent.  In an October 2014 rating decision, it was recharacterized as left knee degenerative joint disease with Baker's cyst (status post meniscectomy), and rated 20 percent under Code 5258, effective February 17, 2009 (the date his request for an increased rating was received).

While the Veteran has reported chronic knee pain and stiffness, at no time during the appeal period was there definitive evidence of limitation of extension of the left knee to 20 degrees.  Likewise, at no time during the appeal was flexion limited to 15 degrees for the left knee, so as to warrant a 30 percent rating based on limitation of motion alone.  

However, as noted above, both the medical evidence and the competent and credible lay evidence indicate that the Veteran experiences additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination.  Hence, although the record does not support assigning a higher rating strictly for limitation of motion of the left knee (under Diagnostic Code 5260 or 5261), the Board finds that an increased rating is warranted based on the additional limitations noted above.  See 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca, 8 Vet. App. at 202.

The Board has also considered the possibility of a separate rating for subluxation or instability.  Such separate rating may be awarded where there is both (x-ray evidence of) arthritis and instability of a knee.  See VAOPGCPREC 23-97 (1997).  The Board finds that arthritis was documented on imaging studies of the left knee, and lateral instability of the left knee was found on the March 10, 2014 VA examination.  Objectively, testing for ligamentous laxity on that date showed that posterior instability (posterior drawer test) was 1+ (0 to 5 millimeters) and medial-lateral instability was 1+ (0 to 5 millimeters) for the left knee.  Such findings (together with the Veteran's lay observations) reasonably support the assignment of a separate 10 percent rating under Code 5257 for slight (but not moderate) recurrent subluxation/lateral instability from March 10, 2014, the date of the VA examination showing such symptoms.   Consequently, a separate compensable rating for instability of the left knee is warranted.

In deciding this increased rating claim, the Board has considered whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period ("staged ratings") but finds that the evidence does not support such entitlement.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis - Right Knee Disability

The Veteran's right knee disability is currently rated under Code 5010 as arthritis of the right knee.  While the Veteran has reported chronic knee pain and stiffness, at no time during the appeal was flexion limited to 30 degrees, to warrant a 20 percent rating for the right knee under Code 5260.  Likewise, at no time during the appeal period was there definitive evidence of limitation of extension to 15 degrees, so as to warrant a 20 percent rating for the right knee under Code 5261.  

However, as noted above, both the medical evidence and the competent and credible lay evidence indicate that the Veteran experiences additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination.  Hence, although the record does not support assigning a higher rating strictly for limitation of motion of the left knee (under Diagnostic Code 5260 or 5261), the Board finds that an increased rating is warranted based on the additional limitations noted above.  See 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca, 8 Vet. App. at 202.

The Board has also considered whether a separate rating for instability due to the Veteran's service-connected right knee disability is warranted, under the criteria noted above (discussing the left knee).  However, after careful consideration of lay and medical evidence, the Board must conclude that the preponderance of the evidence is against such separate rating at this time.  On every examination, muscle strength testing was normal, Lachman and posterior drawer tests were normal, and valgus/varus pressure test was normal.  Objectively, all testing for ligamentous laxity of the right knee has been negative.  The Veteran has provided competent and credible statements indicating that he experiences feelings of instability in the right knee.  However, on the matter of whether these feelings of instability rise to the level of warranting a separate compensable rating, the Board finds that the clinical medical evidence is more probative than the Veteran's statements because evaluating the degree and severity of any knee instability (as opposed to reporting that subjective feelings of instability are present) is a complex medical issue for which clinical medical assessment is more suitable than lay evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons are qualified to provide statements about some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis, but are not qualified to provide opinions about complex medical matters); see also 38 C.F.R. § 3.159(a)(2).  Thus, a separate compensable rating for instability would be inappropriate at this time.  

The Board notes that this finding does not leave the Veteran without recourse.  If the Veteran experiences more severe feelings of instability in his service-connected right knee in the future, he is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  

Finally, the Board notes that the record does not include evidence of a distinct period of time when the symptoms of the Veteran's right knee disability exceeded what is encompassed by the (newly assigned) 20 percent rating and therefore "staged" increased ratings are not warranted.  Hart, supra.

Extraschedular Consideration

As to both service-connected knees conditions, the Board has also considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  The threshold criterion of this analysis is a determination as to whether the schedular rating criteria reasonably describe the Veteran's disability level and symptoms.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptoms, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

Here, the symptoms of and impairment of function resulting from the Veteran's service-connected left knee disability fall squarely within the criteria for the (newly assigned) 30 percent schedular rating (left knee) and 20 percent schedular rating (right knee).  The record does not reflect (or suggest) any symptoms or impairment caused by these disabilities that are not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.   

The matter of TDIU is addressed in the remand below.




ORDER

For the Veteran's left knee disability, an increased rating of 30 percent (but no higher) is granted, based on limitation of motion and additional functional impairment.

For the Veteran's left knee disability, a separate rating of 10 percent based on mild lateral instability is granted, effective March 10, 2014.  

For the Veteran's service connected right knee disability, an increased rating of 20 percent (but no higher) is granted, based on limitation of motion and additional functional impairment.


REMAND

As to the claim for a TDIU rating, the March 2014 VA examiner noted that the Veteran was unable to continue working in construction and had to decline a mailman job due to knee pain and he had to retire due to the disabilities on appeal.  The examiner stated that, specifically, because of the knee pain and arthritis (more so the left knee than the right), the Veteran is unable to stand or walk without the aid of a cane; even with a cane, he cannot stand for more than an hour, lift with both hands more than 20 pounds from a standing position, or walk more than a quarter of a mile due to pain in the knees, more so on the left than the right.  Therefore, the examiner opined that the Veteran is unable to work on jobs that require physical exertion, such as walking more than a quarter of a mile (with the aid of a cane) or standing more than an hour or lifting from a standing position more than 20 pounds.

TDIU may be assigned if the Veteran has two or more service-connected disabilities, when at least one is rated at 40 percent or more and the combined evaluation is 70 percent or more, or, if there is only one service-connected disability that is rated at 60 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran's service-connected disabilities include his left knee limitation of motion (now rated as 30 percent disabling) with a separate rating for mild instability (now rated as 20 percent disabling); right knee arthritis (now rated as 20 percent disabling); and right little toe ganglion (rated as 10 percent disabling).  The combined evaluation is 60 percent and the Veteran does not have at least one disability rated at 40 percent or more.  Therefore, he does not meet the schedular rating requirements for TDIU.

However, TDIU must be assigned on an extraschedular basis to veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b) (2016) ("It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled." (emphasis added)).

However, (notwithstanding October 2014 supplemental statement of the case (SSOC) notation that the claim was not referred for extraschedular TDIU consideration) the Board finds that the March 2014 VA examiner's opinion that the Veteran had to retire due to his knee disabilities satisfies the 38 C.F.R. § 4.16(b) criteria to submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Accordingly, the Board finds that a remand for such a referral is required.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should refer to the Director of the Compensation and Pension Service the Veteran's claim for a TDIU rating under 38 C.F.R. § 4.16(b), noting in particular that the March 2014 VA examiner reported the following information:  (1) the Veteran was unable to continue working in construction and had to decline a job delivering mail due to knee pain; (2) he had to retire due to the service-connected disabilities (and increased ratings have been granted on appeal); (3) specifically, because of the knee pain and arthritis (more so the left knee than the right), the Veteran is unable to stand or walk without the aid of a cane; even with a cane, he cannot stand for more than an hour, lift with both hands more than 20 pounds from a standing position, or walk more than a quarter of a mile due to pain in the knees, more so on the left than the right; (4) as a result of these limitations, caused by his service-connected knee disabilities, the examiner opined that the Veteran is unable to work at jobs that require physical exertion, such as walking more than a quarter of a mile (with the aid of a cane) or standing more than an hour or lifting from a standing position more than 20 pounds.

2.  The AOJ should then re-adjudicate the claim remaining on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


